UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6354


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TIMOTHY HOARD,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cr-00838-DCN-1)


Submitted:   May 19, 2015                      Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Hoard, Appellant Pro Se. Robert Nicholas Bianchi, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Hoard appeals the district court’s order denying

his    motion    to    reduce     his   sentence.        Hoard      charges      that     the

district court erred by imposing a consecutive sentence because

when his prior state sentence was imposed, the state court judge

ordered that it be served concurrently with his future federal

sentence.        After    reviewing       the     record,     we    find    that    we    are

without jurisdiction to consider Hoard’s appeal.                           See 18 U.S.C.

§ 3742(a) (2012) (allowing appeals only from sentences “imposed

in violation of law”); see also United States v. Davis, 679 F.3d

190, 194 (4th Cir. 2012) (holding that § 3742(a)(1) “does not

give    this      Court     jurisdiction          to    review       any    part     of     a

discretionary         sentencing    decision”).          Accordingly,        we    dismiss

Hoard’s   appeal.         We     dispense    with      oral   argument      because       the

facts    and    legal     contentions       are    adequately       presented       in    the

materials       before    this    court     and    argument        would   not     aid    the

decisional process.



                                                                                 DISMISSED




                                             2